******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
           IN RE KASMAESHA C. ET AL.*
                   (AC 35811)
                  Lavine, Beach and Lavery, Js.
     Argued January 6—officially released February 28, 2014**

  (Appeal from Superior Court, judicial district of
     Hartford, Juvenile Matters, Dannehy, J.)
  David J. Reich, assigned counsel, for the appellant
(respondent mother).
  Susan T. Pearlman, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon and Michael Besso, assis-
tant attorneys general, for the appellee (petitioner).
                          Opinion

   LAVERY, J. The respondent mother1 appeals from
the judgments of the trial court terminating her parental
rights as to her minor children, K and Z. The respondent
claims: (1) due process required that the trial court
grant her a continuance and an opportunity to regain
her competency so that she could assist in the defense
of the action; (2) the court’s use of the findings in the
competency evaluation as evidence that she failed to
achieve personal rehabilitation violated Practice Book
§§ 34a-21 and 32a-1 (h); and (3) the court erred in finding
that the respondent failed to achieve a degree of per-
sonal rehabilitation such as to encourage a belief that
she could assume a responsible position in the lives of
her children pursuant to General Statutes § 17a-112 (j)
(3) (B). We affirm the judgments of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. K was born in 2007. Her brother,
Z, was born in 2009. On March 5, 2011,2 the respondent
walked into the emergency department of a hospital,
accompanied by K and Z, exhibiting psychotic behav-
iors, and reporting that she had placed a fetus in the
freezer. She was uncooperative and taken by security
to the psychiatric division of the hospital. Shortly there-
after she was admitted as an inpatient at the Institute
of Living of Hartford Hospital. Upon discharge, she was
referred to Community Health Services for outpatient
treatment, but she failed to follow through.
  On March 5, 2011, the petitioner, the Commissioner
of Children and Families (commissioner) invoked a
ninety-six hour hold on behalf of the children pursuant
to General Statutes § 17a-101g.3 An ex-parte order of
temporary custody was issued on March 9, 2011, which
was sustained by agreement on March 18, 2011. The
children were placed together in a nonrelative foster
home in March, 2011, and remained there.4
   On September 19, 2011, the respondent was hospital-
ized for a second time after a social worker, calling
on behalf of the Department of Children and Families
(deparment) to confirm her next visit with her children,
found it apparent that she was confused and psychotic,
and upon referral to a mental health center, she was
found to be disorganized and suicidal. She was evalu-
ated and admitted to the psychiatric ward. Upon dis-
charge, she was referred to outpatient programs in
Bridgeport; however, despite assistance from the
department, the respondent missed numerous intake
appointments, and eventually showed up at a resched-
uled appointment to state that she did not need mental
health treatment or medication. At this time, she contin-
ued to be unemployed and continued to live a transient
lifestyle. She failed to attend supervised scheduled vis-
its with the department despite the department’s efforts
to assist her by providing bus passes and transportation.
  The children were adjudicated neglected on Septem-
ber 29, 2011. Specific steps for reunification were issued
at the time that the order of temporary custody was
sustained and again at the time of the adjudication
and disposition. The commissioner filed petitions to
terminate the respondent’s parental rights on June
25, 2012.
   On August 2, 2012, upon motion by the respondent’s
counsel, the court, Keller, J., ordered a competency
evaluation of the respondent to determine whether a
guardian ad litem should be appointed for her assis-
tance. The evaluator, Edward Rabe, a psychiatrist, con-
cluded that the respondent is ‘‘impaired by a thought
disorder that affects her insight and decision-making
abilities’’ and that, in Rabe’s opinion, her ‘‘impairment
renders her incompetent to assist her attorney in her
own defense.’’ Rabe further determined that ‘‘[w]hile
[the respondent’s] impaired functioning may be due in
part to language barrier and/or medication side effect,
she does exhibit a global deficit in her ability to produce
goal directed thinking. Such deficit is due to major
mental illness and is persistent. There is no intervention
that would restore her to competency in this area.’’ On
February 5, 2013, the court, Dannehy, J., found the
respondent not competent and not restorable to compe-
tency, and appointed her a guardian ad litem to assist
her attorney in the defense of the commissioner’s
petition.
   In September, 2012, the respondent was hospitalized
for a third time after exhibiting out of control behavior
at her sister’s apartment in Bridgeport, such as telling
her sister that she could see her social worker on televi-
sion, hitting herself, and yelling at those around her,
including her sister’s children. She was admitted to a
hospital and was diagnosed with schizophrenia. She
was discharged to a partial hospitalization program.
She began to cooperate with treatment. At the time of
trial, she received mental health treatment five times a
week, which included individual therapy, group ther-
apy, and medication management. A visiting nurse came
to her home twice a day to administer medication, and
she received monthly injections of Haldol.
   From the date that her children were removed until
the date that the commissioner filed the termination
of parental rights petitions, the respondent reported
approximately twelve different residences. She claimed
to have lived with friends, relatives, and shelters, and
to have moved between Hartford, Bridgeport, Florida,
and Glastonbury, residing in each location for variable
durations. She recently signed a lease for an apartment
in Bridgeport, but it is without furniture, and its monthly
rent exceeds her income. She shares the apartment with
her current boyfriend who is a convicted felon with a
record of domestic violence. His name does not appear
on the lease. The respondent is not employed and her
income consists of $700 a month in social security sup-
plemental security income benefits.
   At trial, the respondent was represented by counsel
as well as a guardian ad litem. The respondent’s repre-
sentatives never filed a motion for a continuance or a
motion for a second competency hearing. On May 31,
2013, in a memorandum of decision, the court, Dan-
nehy, J., sua sponte reviewed the procedural safeguards
outlined in Mathews v. Eldridge, 424 U.S. 319, 332–35,
96 S. Ct. 893, 47 L. Ed. 2d 18 (1976), and determined
that the due process protections to which the respon-
dent was entitled were provided, and that the case prop-
erly proceeded to trial because the evidence indicated
that the ‘‘remote possibility’’ of an erroneous termina-
tion decision was ‘‘greatly outweighed by the [chil-
dren’s] needs [as well as] the opportunity for counsel
and her guardian to prepare . . . for the trial.’’ The
court then turned to the merits of the petitions and
determined that the commissioner established with
clear and convincing evidence that the department
made reasonable efforts to reunify the respondent with
her children, that the respondent failed to achieve such
a degree of personal rehabilitation as would encourage
the belief that she could assume a responsible position
in the life of her children within a reasonable time, in
accordance with § 17a-112 (j) (3) (B) (i), and that it
was in the children’s best interest to terminate the
respondent’s parental rights. Accordingly, the court ter-
minated the respondent’s parental rights. This appeal
followed.
                            I
   The respondent first claims that the court erred in
failing sua sponte to order a continuance. Specifically,
she argues that she exhibited progress in the mainte-
nance of her life and her mental health, such that due
process required the court sua sponte to order a contin-
uance so that she could continue to improve to a point
where she could assist in her defense. We disagree.
   ‘‘In the termination [of parental rights] setting, only
General Statutes § 45a-708 (a) addresses the compe-
tency issue.5 That provision requires that a guardian ad
litem be appointed for a parent who appears to be a
minor or incompetent. The plain language of § 45a-708
(a) does not provide for an evidentiary hearing, nor
does it require any particular measures beyond the
appointment of a guardian to protect the rights of an
incompetent person facing the termination of parental
rights.’’ (Footnote altered; internal quotation marks
omitted.) In re Alexander V., 223 Conn. 557, 562, 613
A.2d 780 (1992); see also In re Zowie N., 135 Conn.
App. 470, 496, 41 A.3d 1056, cert. denied, 305 Conn. 916,
46 A.3d 170 (2012).
   ‘‘In some cases, the appointment of a guardian ad
litem might well constitute the best available procedure
and be in accord with due process. In others, the court
might conclude that a guardian ad litem alone would
not be sufficient to comport with due process because
of the probability that a parent could be restored to
competency within a relatively short period of time.
Under the latter set of circumstances, the trial court
might conclude that other such measures, including,
possibly, a short stay of the termination proceedings,
should be taken to protect the parent’s fundamental
right to care for his or her child.’’ In re Alexander V.,
supra, 223 Conn. 564. Nonetheless, ‘‘[c]ertainly it could
not be expected that termination proceedings be stayed
indefinitely, or for any great length of time in order to
restore a parent to competency, as that would create
too great a risk to the welfare of the child and might
well create the anomalous situation where the very
incompetency that makes termination imperative, pre-
vents it.’’ Id., 565 n.7.
  These principles are embodied in Practice Book
§ 32a-9 (b), which provides in relevant part: ‘‘At a com-
petency hearing . . . the judicial authority shall deter-
mine whether the parent is incompetent and if so,
whether competency may be restored within a reason-
able time, considering the age and needs of the child
or youth, including the possible adverse impact of delay
in the proceedings. If competency may be restored
within a reasonable time, the judicial authority shall
stay proceedings and shall issue specific steps the par-
ent shall take to have competency restored. If compe-
tency may not be restored within a reasonable time,
the judicial authority may make reasonable accommo-
dations to assist the parents and his or her attorney in
the defense of the case, including the appointment of a
guardian ad litem if one has not already been provided.’’
   Here, after a competency hearing, the court found the
respondent to be incompetent, and that her competency
could not be restored. The respondent did not challenge
this finding. The court appointed a guardian ad litem
on her behalf, and proceeded to trial. The court’s actions
were in accordance with § 45a-708 (a) and Practice
Book § 32a-9. The respondent does not challenge the
procedures she was afforded under the rules of prac-
tice. Instead, the respondent now argues that the court
should have ordered a continuance, sua sponte, because
the evidence presented at trial indicated that ‘‘there
was a significant likelihood that [the respondent] could
have been restored to competency and that she could
have been restored to the point where she could raise
her children.’’ We are not persuaded.
   The court’s competency determination was based
upon Rabe’s evaluation, who concluded that the respon-
dent’s ‘‘answers suggest a more fundamental defect in
her thinking, leading to the conclusion that she suffers
from a persistent disorder in thinking commonly seen
in [s]chizophrenia.’’6 To overcome such a determina-
tion, the evidence before the court must have raised a
reasonable doubt as to the respondent’s inability to
recover, such that the court should have ordered a
new competency evaluation and competency hearing.
Practice Book § 32a-9 (a).7 Connecticut law indicates
that such a determination is an exercise of judicial
discretion, with consideration for the respondent’s
interest at stake balanced against the needs of the chil-
dren and for judicial economy. See In re Alexander V.,
supra, 223 Conn. 565–66; see also In re Zowie N., supra,
135 Conn. App. 495–98 (abuse of discretion standard
applied to appellate review of court’s denial of motion
for second competency evaluation).
   ‘‘In determining whether a trial court has abused its
discretion, an appellate court must make every reason-
able presumption in favor of upholding the trial court’s
ruling, and only upset it for a manifest abuse of discre-
tion. . . . Accordingly, review of [discretionary] rul-
ings is limited to questions of whether the trial court
correctly applied the law and reasonably could have
reached the conclusion that it did.’’ (Citation omitted;
internal quotation marks omitted.) In re Kaleb H., 306
Conn. 22, 32, 48 A.3d 631 (2012). In assessing the desir-
ability of ordering a competency hearing sua sponte,
‘‘the standard for the court to employ is whether the
record before the court contains specific factual allega-
tions that, if true, would constitute substantial evidence
of mental impairment. . . . Evidence is substantial if
it raises a reasonable doubt about the [respondent’s]
competency . . . .’’ (Citations omitted; internal quota-
tion marks omitted.) In re Alexander V., supra, 223
Conn. 566; see also In re Zowie N., supra, 135 Conn.
App. 496–97. ‘‘Substantial evidence is a term of art.
Evidence encompasses all information properly before
the court, whether it is in the form of testimony or
exhibits formally admitted or it is the form of medical
reports or other kinds of reports that have been filed
with the court.’’ (Internal quotation marks omitted.) In
re Kaleb H., supra, 31.
   The respondent fails to cite any substantial evidence
in the record that would demonstrate that the court
abused its discretion in this case. The respondent does
not challenge the court’s February 5, 2013 finding that
she is not competent and not restorable to competency.
Instead, the respondent now claims that, by the time
of trial, she exhibited behavior consistent with the res-
toration of competency, such that the court should have
ordered a stay in the proceedings. Specifically, she
alleges that ‘‘the trial court took no account of the
remarkable progress and consistency [the respondent]
had demonstrated from the time of the evaluation
through the present time.’’ The respondent has failed,
however, to detail specific factual allegations that, if
true, indicate that she could be restored to competency
‘‘within a reasonable time.’’ Practice Book § 32a-9 (a)
and (b). While she notes that she signed a lease, and
began to attend scheduled visitation with her children,
her sole evidence as to an improvement in her mental
health is that she had become compliant with medica-
tion. Nonetheless, the court detailed, and the record
indicated, that a visiting nurse went to her home twice
a day to administer medication. Accordingly, the court’s
decision to proceed to trial was not an abuse of discre-
tion. See, e.g., In re Kaleb H., supra, 306 Conn. 33–36;
In re Zowie N., supra, 135 Conn. App. 498–99.
                            II
   The respondent next claims that the court improperly
used her competency evaluation as evidence that she
failed to achieve rehabilitation within a reasonable time.
Specifically, she asserts that, because the court’s order
limited the scope of the evaluation to a determination
of her competency to assist at trial, pursuant to Practice
Book § 34a-21, the respondent had no notice that the
court could use Rabe’s findings for any other purpose,
thus precluding her from exercising her right to remain
silent pursuant to Practice Book § 32a-1 (h).8
   Before we can reach the merits of the respondent’s
evidentiary claim, we first must determine whether the
respondent properly preserved her claim for appellate
review. ‘‘[T]he standard for the preservation of a claim
alleging an improper evidentiary ruling at trial is well
settled. This court is not bound to consider claims of
law not made at the trial. . . . In order to preserve an
evidentiary ruling for review, trial counsel must object
properly. . . . Once counsel states the authority and
ground of [the] objection, any appeal will be limited to
the ground asserted. . . . Assigning error to a court’s
evidentiary rulings on the basis of objections never
raised at trial unfairly subjects the court and the oppos-
ing party to trial by ambush. . . . [W]henever evidence
is admitted without objection, the trier of fact can rely
on its contents for whatever they are worth on their
face.’’ (Citation omitted; internal quotation marks omit-
ted.) In re Brianna L., 139 Conn. App. 239, 251, 55 A.3d
572 (2012).
   Our review of the record reveals that the respondent’s
counsel stated at trial that he had no objection to the
admission of the competency evaluation as a full exhibit
and without restrictions. Accordingly, the respondent
cannot now claim that the court’s reliance on the evalua-
tion for anything other than competency would be a
violation of Practice Book §§ 34a-21 (a) through (d) and
32a-1 (h), when no such objection was raised by the
respondent when the evaluation was admitted into evi-
dence. The court was free to credit the findings of the
report without limitation. In re Brianna L., supra, 139
Conn. App. 251; In re Anna Lee M., 104 Conn. App. 121,
127–28, 931 A.2d 949, cert. denied, 284 Conn. 939, 937
A.2d 696 (2007). We decline to review the merits of this
claim because it is not properly preserved.9
                            III
   As her final claim, the respondent asserts that there
was insufficient evidence to support the court’s finding
that she failed to achieve such a degree of personal
rehabilitation as would encourage the belief that within
a reasonable time, considering the age and needs of
the child, she could assume a responsible position in
the lives of her children, pursuant to § 17a-112 (j) (3)
(B) (i). Specifically, the respondent asserts that the
court’s finding is not supported by the record because
the court impermissibly inferred a failure to rehabilitate
from the competency evaluation and, absent the evalua-
tion, there was no other evidence to support the court’s
finding of failure to rehabilitate. We disagree.
   Section 17a-112 (j) (3) (B) (i) requires the court to
find by clear and convincing evidence that the child
‘‘has been found by the Superior Court . . . to have
been neglected or uncared for in a prior proceeding
. . . and the parent of such child has been provided
specific steps to take to facilitate the return of the child
to the parent pursuant to section 46b-129 and has failed
to achieve such degree of personal rehabilitation as
would encourage the belief that within a reasonable
time, considering the age and needs of the child, such
parent could assume a responsible position in the life
of the child. . . .’’ See In re Elvin G., 310 Conn. 485,
502–503, 78 A.3d 797 (2013).
   ‘‘We are mindful that [p]ersonal rehabilitation as used
in the statute refers to the restoration of a parent to
his or her former constructive and useful role as a
parent. . . . Additionally, the court must analyze the
respondent’s rehabilitative status as it relates to the
needs of the particular child . . . . Finally, we note
that [i]n assessing rehabilitation, the critical issue is
not whether the parent has improved [her] ability to
manage [her] own life, but rather whether [she] has
gained the ability to care for the particular needs of the
child [or children] at issue.’’ (Citations omitted; internal
quotation marks omitted.) In re Alison M., 127 Conn.
App. 197, 206–207, 15 A.3d 194 (2011); see also In re
Kristy A., 83 Conn. App. 298, 318, 848 A.2d 1276 (‘‘even
if a parent has made successful strides in her ability to
manage her life and may have achieved a level of stabil-
ity within her limitations, such improvements, although
commendable, are not dispositive on the issue of
whether, within a reasonable period of time, she could
assume a responsible position in the life of her child’’
[internal quotation marks omitted]), cert. denied, 271
Conn. 921, 859 A.2d 579 (2004).
   The respondent’s presenting issues at the time of her
children’s removal were her mental health, her parent-
ing skills, and her transient housing. The court detailed
in its memorandum of decision that first, as to housing,
the respondent was transient when the commissioner
filed the petitions, and while she had obtained an apart-
ment by the time of trial, she nevertheless lacked
employment, furniture, and the income to pay its rent,
and she was living with a convicted felon with a record
for domestic violence. Second, as to her parenting skills,
the respondent attended twenty-two of seventy possible
supervised visitations with her children prior to the
filing of the petitions, during which the respondent was
often directed by supervisors to pay attention to her
children and to act in an appropriate manner. Since
the filing of the petitions, the respondent completed a
parenting program ‘‘and due to the extraordinary efforts
of her [department] social worker has been consistent
in visiting the children.’’ Finally, as to her mental health,
the respondent was hospitalized twice for psychotic
behavior after the filing of the petitions, and the respon-
dent failed to follow through with treatment recommen-
dations and outpatient programs upon discharge.
Although it is true that, by the time of trial, she had
become compliant with her outpatient program and
medication, the court found a visiting nurse went to
her home to administer her medication twice a day.
   The respondent now asserts that the court’s finding
of failure to rehabilitate is undermined by its reliance on
the findings in the competency evaluation. She points to
the conclusion of the court’s opinion, where the court
acknowledged the respondent’s improvement, but then
detailed that ‘‘it [could not] ignore the findings in the
competency evaluation that there is a chronic defect
in her ability to use goal directed thinking to solve
problems and that she suffers from a thought disorder
that results in global impairment of her ability to
develop insight and problem solve. Any progress that
she has made is a case of too little too late to allow
the court to find that she has rehabilitated within the
meaning of the statute.’’ The respondent alleges that
the court’s use of Rabe’s findings as evidence of her
failure to rehabilitate was outside of the court’s ordinary
knowledge and experience, such that expert testimony
was required. The respondent further asserts that,
absent the competency evaluation, there was no evi-
dence to support the court’s finding of failure to rehabil-
itate. We are not persuaded.
   We begin by setting forth the applicable standard of
review. ‘‘On appeal, we review a trial court’s finding that
a parent has failed to rehabilitate herself in accordance
with the rules that apply generally to a trier’s finding
of fact. We will overturn such a finding of fact only if
it is clearly erroneous in light of the evidence in the
whole record. . . . We do not examine the record to
determine whether the trier of fact could have reached
a conclusion other than the one reached. . . . [O]n
review by this court every reasonable presumption is
made in favor of the trial court’s ruling. . . . A finding
[of fact] is clearly erroneous when either there is no
evidence in the record to support it, or the reviewing
court is left with a definite and firm conviction that a
mistake has been made. . . . [G]reat weight is given
to the judgment of the trial court because of [the trial
court’s] opportunity to observe the parties and the evi-
dence.’’ (Citation omitted; internal quotation marks
omitted.) In re Alison M., supra, 127 Conn. App. 207.
   The competency evaluation was admitted into evi-
dence without limitation, and therefore, as detailed in
part II of this opinion, the court was free to credit
Rabe’s findings ‘‘for whatever they are worth on their
face.’’ (Internal quotation marks omitted.) In re Bri-
anna L., supra, 139 Conn. App. 251. ‘‘Although expert
testimony may be accorded great weight when it is
offered, there is no requirement for expert testimony
in termination of parental rights cases.’’ In re Jeisean
M., 270 Conn. 382, 400, 852 A.2d 643 (2004); see also
In re Angela C., 11 Conn. App. 497, 498–99, 528 A.2d 402
(1987) (trial court was not required to accept expert’s
opinion on issue of whether to terminate parental rights
nor was testimony of another expert required to support
court’s judgment); In re Teshea D., 9 Conn. App. 490,
493, 519 A.2d 1232 (1987) (finding no merit to respon-
dent’s claim that expert testimony was required to sup-
port court’s finding that termination was in child’s best
interest because ‘‘[a]lthough both our Supreme Court
and this court have often, in this regard, looked to the
testimony of mental health experts . . . such expert
testimony is not a precondition of the court’s own fac-
tual judgment as to the child’s best interest’’ [cita-
tions omitted]).
   Nonetheless, the court’s memorandum of decision is
clear that the competency evaluation was not the sole
evidence of the respondent’s failure to rehabilitate.
Instead, it is evident from the court’s decision that
Rabe’s findings served as the backdrop to the court’s
review of the respondent’s behavior. The court’s deci-
sion indicates that it did not infer anything beyond the
actual findings of Rabe, namely, that the respondent
permanently suffers from a thought disorder that glob-
ally affects her ability to form goal directed thinking
and to problem solve. Such a use of the competency
evaluation is well within the court’s fact finding power
and authority. See, e.g., In re Alexander T., 81 Conn.
App. 668, 676, 841 A.2d 274, cert. denied, 268 Conn. 924,
848 A.2d 472 (2004).
  On the basis of the record before us, we conclude that
the court’s finding regarding the respondent’s failure
to achieve sufficient personal rehabilitation was not
clearly erroneous. There was sufficient evidence to sup-
port the court’s finding and we are not left with a defi-
nite and firm conviction that a mistake has been made.
Accordingly, we conclude that the trial court did not
err in granting the petition to terminate the respondent
mother’s parental rights.
  The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** February 28, 2014, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The parental rights of the respondent father as to K and Z were terminated
on May 31, 2013. He is not a party to this appeal. Accordingly, we refer in
this opinion to the respondent mother as the respondent.
   2
     The respondent had a history with the Department of Children and
Families (department) prior to this date. The department first became
involved on January 19, 2007, when, while pregnant with K, the respondent
failed to seek prenatal care for approximately eight months and tested
positive for marijuana. In December, 2010, the department again became
involved as a result of the respondent’s homelessness and transience. There-
after, the department lost track of the respondent and the case was closed.
   3
     The department determined that there were no other family resources
available. Also, in its memorandum of decision concerning the termination
of the respondent’s parental rights, the court detailed that ‘‘at the time of
[the children’s] removal [a department worker] observed two linear marks
on [K’s] back as well as a circular scar consistent with a cigarette burn.
[The respondent] provided conflicting accounts as to the burn. In response
to questions by the social worker, K indicated that [the respondent] was
responsible for the injuries. The marks were caused by [the respondent’s]
belt and that [the respondent] caused the burn.’’
   4
     K is diagnosed with adjustment disorder with mixed disturbance of
anxiety and depressed mood. In its memorandum of decision, the court
detailed that K ‘‘is receiving counseling at the Village of Families and Children
and is accompanied by her foster mother. Her therapist reports improvement
and reduced levels of anxiety. She is bonded to her foster mother. She is
also bonded to her biological mother and has said she has two mommies.
Her moods were affected by the [respondent’s] inconsistencies in visitation.’’
Z also has bonded with his foster mother and has an affectionate relationship
with the respondent. He received Birth to Three services for speech and is
eligible for special education.
   5
     General Statutes § 45a-708 (a) provides in relevant part: ‘‘When, with
respect to any petition for termination of parental rights filed under section
17a-112, section 45a-715 or section 45a-716, it appears that either parent of
the child is . . . incompetent, the court shall appoint a guardian ad litem
for such parent. The guardian ad litem shall be an attorney-at-law authorized
to practice law in Connecticut or any duly authorized officer of a child-
placing agency if the child-placing agency is not the petitioner.’’
   6
     Relevant to the necessity to appoint a guardian ad litem, and to the
court’s conclusion that the respondent was not capable of restoring to
competency, were Rabe’s findings that the respondent ‘‘frequently maintains
that her lawyer will make a custody determination despite several reminders
that the judge will make the final determination after considering all the
facts. This perseveration does not appear to be due to any problem with
memory, but to an impairment of curiosity and insight into how the judicial
process operates. . . . [H]er impaired performance may be a reflection of
limited cognitive ability, mental illness, language barrier, or medication side
effect, or a combination thereof. [Furthermore, the respondent] exhibits
similar lack of insight in her persistent failure to recognize the relationship
between [the s]pecific [s]teps and success in her attempt to regain custody.
. . . [H]er answers suggest a more fundamental defect in her thinking,
leading to the conclusion that she suffers from a persistent disorder in
thinking commonly seen in [s]chizophrenia.’’
   7
     Practice Book § 32a-9 (a) provides: ‘‘In any proceeding for the termination
of parental rights, either upon its own motion or a motion of any party
alleging specific factual allegations of mental impairment that raise a reason-
able doubt about the parent’s competency, the judicial authority shall appoint
an evaluator who is an expert in mental illness to assess such parent’s
competency; the judicial authority shall thereafter conduct a competency
hearing within ten days of receipt of the evaluator’s report.’’
   8
     Practice Book § 34a-21 (a) through (d) establishes the parameters for
court-ordered evaluations in juvenile matters.
   Practice Book § 32a-1 (h) provides in relevant part: ‘‘Any confession,
admission or statement, written or oral, made by the parent . . . of the
child . . . after the filing of a petition alleging such child . . . to be
neglected, abused or uncared for, shall be inadmissible in any proceeding
held upon such petition against the person making such admission or state-
ment unless such person shall have been advised of the right to retain
counsel . . . that such person has a right to refuse to make any statement
and that any statements such person makes shall be introduced in evidence
against such person.’’
   9
     The respondent also asserts that we should review this unpreserved
claim under the plain error doctrine because ‘‘the error . . . was plain and
failure to grant relief will result in a manifest injustice.’’
   We are not persuaded. ‘‘[T]he plain error doctrine . . . is not . . . a rule
of reviewability. It is a rule of reversibility. That is, it is a doctrine that this
court invokes in order to rectify a trial court ruling that, although either
not properly preserved or never raised at all in the trial court, nonetheless
requires reversal of the trial court’s judgment, for reasons of policy. . . .
In addition, the plain error doctrine is reserved for truly extraordinary
situations where the existence of the error is so obvious that it affects the
fairness and integrity of and public confidence in the judicial proceedings.
. . . Plain error is a doctrine that should be invoked sparingly. . . . [I]nvo-
cation of the plain error doctrine is reserved for occasions requiring the
reversal of the judgment under review.’’ (Emphasis omitted; internal quota-
tion marks omitted.) State v. Bowman, 289 Conn. 809, 817, 960 A.2d 1027
(2008). The court’s reliance on an evaluation of the respondent’s compe-
tency, admitted as evidence without restriction, to assess her ability to
achieve rehabilitation, is not ‘‘error . . . so obvious that it affects the fair-
ness and integrity of . . . judicial proceedings.’’ (Internal quotation marks
omitted.) Id.
   Furthermore, the respondent’s sole reliance on In re Samantha C., 268
Conn. 614, 666–75, 847 A.2d 883 (2004), to support her claim of plain error
is unavailing. Unlike the issue addressed by the court in In re Samantha
C., where the parent had been told by the trial court that she could remain
silent, and the issue was whether the court may draw an adverse interest
against a parent for failing to testify at trial without giving prior notice of
its intent to do so, in the present case, Rabe detailed in the evaluation at
issue that ‘‘[the respondent] understood that she was participating in a
set of procedures that were not confidential and that [Rabe] would be
summarizing the results in a report that [he] would write and send to
the [c]ourt.’’